UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2593


ALLEN J. ZAKKI,

                  Plaintiff - Appellant,

          v.

CHEAPOAIR, INC.,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:15-cv-01169-GLR)


Submitted:   May 31, 2016                   Decided:   June 15, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen J. Zakki, Appellant Pro Se.       J. Stephen     Simms,   SIMMS
SHOWERS LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Allen J. Zakki appeals the district court’s orders granting

summary judgment in favor of Cheapoair, Inc. and denying his

motion    for    reconsideration       in       his   civil   action.       We    have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                          Zakki

v. Cheapoair, Inc., No. 1:15-cv-01169-GLR (D. Md. Sept. 2, 2015;

Dec. 28, 2015).          We dispense with oral argument because the

facts    and    legal   contentions     are      adequately    presented     in    the

materials      before   this   court    and      argument     would   not   aid    the

decisional process.

                                                                            AFFIRMED




                                            2